DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (Pat. No. US 5,487,741).
Regarding claims 1 and 4-7, Maruyama et al. discloses a hole transporter 21 (figure 4), comprising: a longitudinally extending central transport beam 24 (figure 4); a first flange 23 (figure 4) at a first end of said longitudinally extending central transportof said first flange 23b extends radially from said longitudinally extending central transport beam 24, bears a first flange pin 26 (figure 4) and defines a first flange hole 23a displaced from said first flange pin 26 (figure 4), wherein a second portion of said second flange extends radially from said longitudinally extending central transport beam 24 to define a second flange hole 25a (figure 4), and wherein said radial extension of said first portion of said first flange 23, said longitudinal extension of said central transport beam 24, and said radial extension of second portion of said second flange 25 conform to a generally Z-shaped geometry (figure 4).  Said first flange pin 26 has a first overall length (col. 4, lines 5-18; col. 4, line 58-col. 5, line 6), said first flange hole 23a has a second overall length, and said first overall length is more than half as great as said second overall length (col. 4, lines 5-18; col. 4, line 58-col. 5, line 6; figure 4).  The central transport beam 24 has a curved lower surface 22 (figure 4).  Said flange pin 26 has a first axis, said first flange hole 23a has a second axis, said second flange hole 25a has a third axis, and wherein said longitudinal extension of said transport beam 24 is parallel to said first axis, said second axis, and said third axis (figure 4).  Said hole transporter is constructed in whole or in part of a titanium alloy (col. 3, lines 52-55).
Regarding claims 2, 8, and 9, Maruyama et al. discloses a hole transporter 21 (figure 4), comprising: a longitudinally extending central transport beam 24 (figure 4); a first flange 23 (figure 4) at a first end of said longitudinally extending central transporttransport beam 24 to define a first flange hole 23a and a second flange hole 23a (figure 4), wherein a second portion of said second flange extends radially from said longitudinally extending central transport beam 24 to define a third flange hole 25a (figure 4), wherein said radial extension of said first portion of said first flange 23, said longitudinal extension of said central transport beam 24, and said radial extension of second portion of said second flange 25 conform to a generally Z-shaped geometry (figure 4), and wherein said first flange hole, said second flange hole, and said third flange hole are coplanar (figure 4).  The central transport beam 24 has a curved lower surface 22 (figure 4).  Said hole transporter is constructed in whole or in part of a titanium alloy (col. 3, lines 52-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (Pat. No. US 5,487,741).
Regarding claim 3, Maruyama et al. discloses the claimed invention, but does not specifically claim that the overall length of the flange pin is approximately half as great as the overall length of the first flange hole.
Maruyama et al. discloses a range of suitable plate thicknesses and pin lengths, depending on the region of bone to which the plate is applied, including a plate thickness (and therefore a first flange hole length) of .5mm-1.5mm, and a pin length of 1mm – 5mm (col. 4, line 60-col. 5, line 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hole transporter disclosed by Maruyama et al., such that the overall length of the flange pin is approximately half as great as the overall length of the first flange hole since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773